             Tab 1



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 1 of 27
                                             L
                                                                                                                                                                                             W
                            Public                         Order       22181

                                  Anchorage                 0233471
                                                                                                                                                                                                 221ry
                                             ALASKA

             Establishing the lzembek                                     National
                        Wildlife Range
            By virtue of the authority vested in
         the President and pursuant to Executive
         Order No 10355 of May 26 1962 it is
         ordered Be follows

            Subject to  valid existing rights the                                                                      Islands           thence           northeasterly              with
                                                                                                     the     line      of     mean high                 tide     of                  Sea
         followingdescribed areas of public land                                                                                                                       Bering
                                                                                                     490     miles to         a point On                the                          shore
         and water   in  Alaska are hereby                                                                                                                       northerly




                                                                                            northISUdiakof
                                                                                                     of Olen  Island                     at        approximate                 latitude
                                                                                                     5519Longitude                            182°5420                    thence        N

         withunder
                                                                                                     3515         E252               miles              across        an     Inlet      to
                                                                                                     Iaembek           Bay     to   a    point          on    the     line     ofmean
                                                                                                     high tide         of Operi          Island           one of the            Kudia
                       the       act       of     July 31          1947      61 Stat                 kof    Islands           thence              northeasterly              with     the

         681       30       USC                 601604              as      amended                  line    of       mean     high           tide      of    Bering         Sea      810
                                                                                                     miles       to    the    most
         and reserved for use of the Department                                                                                           northerly              point       of Cmliii


                                                                                                     552430longitude
                                                                                                     Island at                                       latitude
         of the Interior as a refuge breeding                                                                           approximate
                                                                                                        1e242                                     thence     due           east 322
         ground and management       area for all



        Provided
                                                                                                     miles       across       an     inlet         to    Izembek           Bay to a
         forms of wildlife  to be known   as the                                                                 on     the
                                                                                                     point                      southern                shore        of    Neumann
        Izembek   National Wildlife Range                                                            Island           thence       northeasterly                    with     the      line
               That the reservation made by this                                                     of    mean high tide Of Bering Sea 338 miles
        order shall not prohibit the hunting                                                         to the   most northeasterly point of Neumann
                                              or
        trapping of game animals                                                                    Island
                                      and game                                                                    at
                                                                                                     longitude



        applicable
        birds or the trapping of fur animals   in
                                                                                                     022      mile
        accordance with the provisions of
                                                                                                    to     MOIIet
                   law           and   may be permitted by
                                           as
                                                                                                    thence        no
        regulations                  the
                                      of  Secretary  of  the                                                  tide
                                                                                                    high
        Interior            prescribed  and issued pursuant                                         No 9          at
        thereto                                                                                     longitude
                                                                                                    the     boundaries              of    the                              of Mofet
             Beginning            at       corner           No     1     from         which
                                                                                                                                                     watershed

        USC                 GS          station            COW            located         on
                                                                                                    Bay
                                                                                                    to
                                                                                                             southeasterly
                                                                                                           the    summit            Of
                                                                                                                                         approximately
                                                                                                                                          the Aghileen
                                                                                                                                                                          1740 miles
                                                                                                                                                                           Pinneele§

                                                                         W
                                                                         55121071
        N
        the edge        of Cold            Bay     at latitude

           and longitude 162415776                                                          N       southerly    approximately    1960 miles to the

                                                                                                    approximately
                                                                                bears

                                E                                                                      Mt
                                                                                                    summit               Button
        855250                                                            134
                                                                                                               of                  westerly


                                                                          2
                       a  distance of                                                 miles
                                                                                                            No1020 miles to comer           10 at the
       70865 feetthence with two                                                     courses
                                                                                                     line of mean    high tide on the east aide
        of the   westerly  boundary  of Air Navigation
             Withdrawal No 178 S 1530                                            W                                                          651022
                                                                                                     Cold Bay at approximate latitude
        Site                                        151                                             thence    northerly                    and south
        miles 850000      feet to corner No 2thence                                                                       northwesterly
                                                                                                     westerly  with   said line of mean           tide
        due south 10 mile 528000 feet to corner                                                                                              high
                                                                                                     approximately 1310                         No 11
        No 3 which is the southwest corner of Air                                                                            miles to corner




        hwesterly
                                                                                                     at the line of mean high tide on the north
        Navigation    Site Withdrawal No 178    thence
                                                                                                     west side of Cold Bay 5p
        leaving        said      Air Navigation                  Site     so
                                                                                                     551530Longitude 14
                 along      the       crest       of   a    spur ridge of Frosty
                                                                                                    west 15 miles to cor
        Peak      with          three      S courses            approximately
        4100  W205 miles Elev 1300 to a                                                             the    northeast corner                   c


              S 8830 W055 mile Elev 2000                                                                          No
                                                                                                    drawal               176    then
        point
             pointS 3430 W135 miles Elev
                                                                                                    of     Air    Navieation             e                                             7
        to a

        4200 to corner No 4 an angle point at
        forks     of   spur ridge leading                        to Frosty            Pea
        thence        with two courses                                                      4$
                                                                approximately
        3030 El20 miles Elev                                    4000      to    a point
        S 1945   W226 miles                                      Elev      8800             to
        corner No 5 the summit                                   of    Frosty         Pea
        thence        leaving          Frosty          Peak      along         the    ores


        approximately
        of
                                                                                                               u < oz me ouomerged Lands
             a
                                                                                                             67 Stat 29 43 VSC 1301
                 spur ridge             with          three courses
          S 8330 W112
                                                                                                    1953
                          4000                              miles       Elev
                8400 W204


        unnamed
                 point                                                                                   This


                                                                                                    aboriginal
        to   a                                                          miles         Elev                        order                       not        be
                                                                       W40
                                 is                                                                                            shall                             construed
                                                  S 7530                                                                                                                              to
        1600       to       a    point                                                miles
                                                                                                    abrogate or impair                        any        legal       or
        to   corner         No 6           at     the       mouth         of    an                      claim of right                        of    the       natives          to    use
                       stream           at      the        intersection          of     the
        line of mean high                       tide       on    the    east     aid
        Morzhovol  Bay
        5503          longitude            It


        westerly and soot`
        of mean high tide of                      Mon
        mately         14       miles        to    curs
                                                                                                                                              1+RED          A   SEATON
        mouth         of    an        unnamed                                                                                  Secretary                of    the Interior

                                                                                                         DECEMBER
                                                                                                                             61991
                                                                                                         FR       Soc         8011621              Filed         Dec       8        1960
                                                                                                                                    8    53   aml

       Entire    Or    two        2        email           unnamed         lakes
       miles to a point on the west shore of the




       unnamed
       most westerly   lake  at approximate    latitude
       550245 thence due west2A0 mile to
       corner  No 8 at the intersection of an
               stream with the    line of   mean high
       tide on   the cut side of Bechevin       Bay at
       approximate   latitude   550245longitude
       l631730Cthenre                             northwesterly




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 2 of 27
            1i                                         ry




       s•                      t




                               o   m
                               r   in




                     tom   r   3        xrC   •v   Y        r




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 3 of 27
             Tab 2



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 4 of 27
                                                                                                                                                                           All
     n
                      t7




         1
    44                                                              Do   EPL                              U                                        0KUE
                                                                                   I        O MATT                          N       SERVICE



         OFFICE            Uf    H         SECRE               y°




         For    Rplraa                to    PN11   s1     Sxk2latfi           R 7          1960


                          SECRETARY                k1tsnff1f        CREATES            Z   IDABy°K        NAT1                 fnL        WS€iL`S                        Rdiq   k     IN      AZNSi1Fs




                    Secretary               of the             Interior             Fred            A     Seaton                today                  nnnrnaaaota                  ntaaihmar                         of     the


         lze   musk         National           Al       ldli        e    Range         o        Alaska            <
                                                                                                                           T hp         con        p        eana`Llror          s   nbo• at      649        square


     miles            on        the    north            s3Ld        of    the      Alaska               P zidzr>tl the                                     01            arm reaching                  out        and


         joinirn            the       Aleutian            Islands                  This             confirms                   an       appy>aion                             for     withdrnwal                      having


         the    €
                    ffect         of       segregating                   the      land          fara          entry                 xs         dh          was       r    igin=ally             file             in        11r2


                    Sdzxotary              Seaton              said th              Sze=co                National                      Piltf                        Range            ontain               wTe        fr


         irap>rtante€                  m     ntrat        on               it    for        waterf>val                     in       Ca        ska                Gigantic                flights            of        ducks

          oese        and        shorebird                converge               through                this              area          in         the         spring and                     MiI           The           area


     also           supports            ninny           large brown                        0r   a    and          aerar             of        ft       l         s       caribou


                    The      Lseate                atlnaL                4n`ildliIi             is        r    L           near           the              western             end       of     the        Alaska

     Peninsula                        Within        its         dcnia     diaries           are         rangland                          tideland                       and     turar             f
                                                                                                                                                                                              us
                                                                                                                                                                         e
     day            Cold      bay cod   arrtacsvai  l                            <y         iatr2aa           izax         a    gross                  of about                 749      y                 zca1e           r~f


         land       and      water  Staternvaied                                inland              raviof                 a    C       bra            areas                     not          nclutcd              n       t0i

     Range                 Furth=erm          rea         the           Pf°ane     does          not          ln°           x1e         axf            lands             or    vster>           waled                 wc

     State           of      Alaska          by     virtue               of     the Alaska                    t       a   0 h       ad        <at


                                                                                                                                                            minus                                                          as




     €atrap
                 Secretary Seaton  explained                                           that          tha       itacai               will               s                         as    has      been         the

     for        the past eight yeaco    to he                                          >wued              to          n1s       tt            ae    of         disposition                    under                       publio
     land           law s    including to  mining but not th                                                              sriner11                 110      s°tnf               s         Any       0 rc     ea       t




     leasing               would  to done unhrthe srnteFrtive                                                             safeguards                        of       the       1ealns2       tirentls              `dlife

     landleasing                       laws


                    The     oree°s           isolation                   and     extreme                limati                      fuc7diTiOs                            ave       large              prevpnteL
     settlement                  in     the       area   Natixes                           will         continue                    t         have             the       tight         to      haunt         i     >h        Al

                    game        animals           and gam  birds                           in    accordance                         with            the          law


                    The     1111dek           Natio`nnnal                Wildlife               Range          is          primarily                       P     feardleal            round                 its

     biggest               asset        Is    the        enormous                arnc>tnot           of   eel             672°ass             prndtz                     in     the       s1a    lrvI        waters

     of         01
               iv          ck    flay      and      i      marchers              along           the      coasts                    of        other              gays          and    1111010          s         Then       n0




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 5 of 27
Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 6 of 27
    wildlife
    grass     along   with   grasses    and   berries produced    on the   tsaaa        attract       ztmdreds   of

                 of                                    Brent             geese    and    lesser       Canada
    thousands         waterfowlparticularly                    Emperor

    geese

         Bundy    for    development      operation and maintenance of this and other new

         management       areas in     Alaska will be requested from the next Gongvress


         Establishment             Range marks the end of an effort which began nearly
                              of the

    20                when       steps were taken
                             first                to protect wildlife  in this area
       years ago
    Preservation     of the area  in public ownership as a major link in the Nations
                                                                   wildlife feeding and
    wildlife    system will assure conservation   of the valuable

    habitat    area     Secretary Seaton        said


          A complete description of the affected lands               and   the   terms    of    the    withdrawal

    order will be published   in the Federal Register                A map   showing      the   general
    location of t e R pge t    attached

                                                       X X X




    PM   8487460




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 7 of 27
             Tab 3



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 8 of 27
                                                                                                              Mountains
   64                                                                         QUATERNARY GEOLOGY OF ALASKA

   solifluction          conditions              on   the north side of the                  Tanana           Chugach Range and                         at    1150        in   in the      Wrangell
   valley                                                                                                                Porter       1966               85 reported active rock glaciers


   fragments
                                                                                                                                                      fig
        In   many     areas the frostrived                       debris contains less fine                    at    an   elevation          of       16001800 m in the central Brooks
   material          and      less    water and             consists          of angular                      Range
               of well        jointed            resistant       rock such           as quartzite               The most              detailed           study          of rock        glaciers          in   Alaska
                           andesite                Under          such                                                                                and Cox           1959                                  Alaska


   conspicuous
   basalt           or                                                         circumstances                  was by Wahrhaftig                                                     in the central

   solifluction          lobes       do not        commonly             occur        instead                  Range They                  defined a rock glacier                      as   a    type of glacier
                     sheets          or streams             of    angular           rubble        form        formed under                the influence of a periglacial                          climate in            an



                                                                                                              environment
   These       rubble         sheets consist of angular                       to     semirounded              area lacking            the net accumulation                           of   snow      required            for

   bedrock fragments                  a   few      to 60    cm    in   diameter            they    form       a conventional                glacier          to   form         A    permafrost

   a blanket         30    cm to      2    m thick          on   slopes       and     hills       These                  must        be    present           mean annual                   air temperature

   sheets      may       be   hundreds            of metres long              and wide          Active        colder      than        0°C        to enable the                 snow       and water which
   rubble      sheets occur                in northern            and        westernAlaska                    trickles         down        into the interstices                     between         the       rocks to

   but   little     is   known        of the          mechanics          of   movements and                   remain           as    ice    The abundant                      supply       of coarse           blocky

   distribution                                                                                               debris necessary for formation of rock glaciers                                                 is    most
        The    best        documented                  inactive          rubble            sheets       in    often      found        at the          base        of cirque          walls       A   periglacial

   Alaska          are   on Jumbo                Dome on          the       north side            of the      climate          with       its    intense          frost        action      is   ideal     for       frost


   central         Alaska        Range            Wahrhaftig                 1949          Here        the    riving of the               fractured           bedrock          of the      cliffs




                                                                                                              Wahrhaftig
   evidence         indicates         at least          five     periods       of rubblesheet                      Active       rock glaciers                move         slowly          Measurements                   of

   formation             on    the        andesite          dome            interspaced            with       one rock glacier                  in the central               Alaska Range                by




                                                                                                              climate
   periods of dissection                   The        sheets are        between          elevations                       and Cox           1959 p 383 indicate that it                                  moved           at

   of   900 and 1200            m and were               active during times of more                          the average rate of 73             cm annually from 1949                                    to       1957

   rigorous         climate          The    snowline           was 370        to lower during                      An    active       rock           glacier      is    in equilibrium               with          a

   Wisconsinan                time        Wahrhaftig                1949            p 220              and               necessary to produce                       the frostrived               debris        and       to

                   of rubblesheet                  formation are correlated                        with                    the                                          to    exist       The     rock
   periods                                                                                                    permit                  interstitial            ice                                              glacier

   glaciations           in the       Alaska           Range The              youngest          rubble        becomes          inactive         when         these climatic conditions                         are not

   sheet       may       be    correlative             with       the       late     Wisconsinan              met and           thus       loses       its   steep       front        interstitial            ice      and




                                                                                                              snowline
                                                                                                              forward          motion           In   Alaska                           rock glaciers can be
   glacial     stage                                                                                                                                                inactive

        In the      Amphitheater Mountains                             on    the south side of                found       at    lower           elevations              than        the    presently               active

   the   central         Alaska        Range           along      the Denali               Highway            ones and no doubt                      they represent the lowering                              of

   rubble          sheets      of    Wisconsinan                 age     occur        at    1200        m         and changing                        of other          climatic parameters                        in the

   Pewe            1965c       fig    739             The   rubble          was     derived        from       past Wahrhaftig                    and Cox            1959         carefully          showed          that

   higher slopes

   during the rigorous climate
                              during formation of altiplanation terraces

                                                        of the Denali              Wisconsinan                interpretation
                                                                                                              an    understanding

                                                                                                                           of       paleoclimatic
                                                                                                                                                     of rock glaciers

                                                                                                                                                               conditions
                                                                                                                                                                                    permits

                                                                                                                                                                                          They
                                                                                                                                                                                                    an
                                                                                                                                                                                                    documented

                                     2 Pewe 1961c D200D201 1965c                                              many postWisconsinan                                inactive          rock                       in the




   unsorted thermal
   Glaciation            table                                                                                                                                                                  glaciers

   The       rubble      overlies         till     of Illinoian         age                                   Alaska Range                 In the central                Alaska        Range         they stated

        Rock       glaciers         tongueshaped                 or lobate          masses        of          that       the    rock        glaciers           formed            in    two       separate              cold

                                                                                                                                                                               postWisconsinan




   deposits therefore
               angular          frostrived             material with               interstitial         ice   periods          that occurred                 after the

   if    active       and      with steep              lichenfree            fronts        10100         m            maximum                   Almost            all    inactive          rock      glaciers            in




            elevation
   high        are   one       of the        most       spectacular            periglacial                    Alaska       occur          in    Wisconsinan                  cirques       and must
                      34



   abundant
                                                                                                                     be    postWisconsinan                        in
               fig            but     are limited in aerial extent                          They are                                                                     age however                at   an

   1503200            m wide          and        3001600          m long           and     inAlaska                  of    1200        m along           the Denali              Highway            between            the

   most       of   them       occur    in cirques              Rock      glaciers are                         Tangle           Lakes            and      MacLaren                River          inactive            rock

        in the Talkeetna  Mountains and the Chugach                                                           glaciers               of    Wisconsinan                   age        are    reported            Pewe
   Range and were reported by Capps 1910a and Moffit                                                          1965c       p 91            In the      Anuktuvuk                Pass       area    Porter           1966
   and Capps 1911 p 52 from the Wrangell Mountains                                                            fig    85    found           inactive          rock glaciers                at elevations             from

   fig       34      They       are widespread                    in the       central          Alaska        1200        to    1500        m
   Range       Wahrhaftig                 and      Cox 1959             Foster       and Holmes                    Rock        glaciers in            Alaska        are excellent               records of late

   1965                                                                                                       Holocene          events           but     only in the central                    Alaska Range



   indicates mountains
        Active       rock       glaciers           occur         below       snowline and                 a   have       they       been        used     in interpreting the history of the

   study       of topographic              maps and            aerial photographs                             last tens of thousands                          of years          Wahrhaftig                and       Cox



             carefully
               that they            are at        an    elevation           of approximately                  1959 A great                  opportunity                 exists   in most of              the

    1600       m on      the north side of the                   Alaska Range                at   1500                   in    Alaska           to    document               this   span        of history

   m     in    the       Talkeetna               Mountains             at     1200         m    in     the               by means               of rock glaciers




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 9 of 27
                                                                    PERMtIIYKO91                1NI71I+FGIGLAC                    C17POSIt                                                                                                  5




                                                                                                                                                                                                                                        Y
        F4•fY
                   4
                       is    i
                                                                                                                                      d   t
                                                                                                                                                    ty•s
                                                                                                                                                                ••    €K        h      ``t
                                                                                                                                                                                             4
                                                                                                                                                                                                  •`

                                                                                                                                                                                                           f    5      r
                                                                                                                                                                                                                             r     va




                                                                                 •F1

                                                                                                                               C3t•
                                                                                                                                                   rt      •+
                                                                                                                                              a



                                                                                                                                                                          are           It


                                                                                                                      •




                                                                                                                                                                                yabi
                                                                                                                          kq
                                                                                      s




Iicum    34Kock                                              Peak                                                                                                          km
                            glacier on       Sourdough               in the   southern foothills            of the        Wrangell Mountains                         13                eaa        of    McCarter     View        looking

                                                                         north    Photograph           by   Bradford       Washburn


                            rIIER                nttsr    FEATURES                                          ravines                                         and                                        1963 and
                                                                                                                               Anderson                               Hussey
                                       l    at
                                                                                                        I
                                                                                                                                                                                                                      polygonal
  One phenomenon                       restricted          to   the periglacial              land           topographic                           icrorelief         Hussey and Michelson                                        1966

scape   is therrrav              arst      topography            The     thawing           cif
                                                                                                 per        fig       28       are        widespread                  Sinkholes                         and    lake basins are

  afrostcreates              an uneven                topography which            consists of               reported            from              the      Seward                   Peninsula                  Hopkins           1949
mounds        sinkholes                tunnels            caverns         short           ravines           and       cetntralAlaska                       it    allace1948Pewre1965a1966c
                                                                                                                      y Mounds


resubsequent
                                                                                                        •




lake basins            and       circular lowlands caused                     by anelting of            1
                                                                                                            p                                     and pits           are    abundant                      in cultivated          fields

ground     ice         Thermokarst                     features     differ       from        other          near Fairbanks                          Pin         e 3949 1954
periglac     al        phe       oanena          inasmuch           as    they            are    not             Despite these observations                                                  no        systematic     studies           of

formed by     the repeated freere                        and than        ofbea3rock             with        the theri2tokarst                        topography                         have            been made on a
                   breakup             of the rack          and                    of the        de                                                                                    done                     U




lakeoverlying
                                                                    transfer                                gional         basis              such         as    those                                 in the              13     See
brie they     are the result of                        thawing      of permafrost                and    j
                                                                                                            references in Cantles                                and        llernek                    1970     Several          areas
associated        ground          ice      and        they form   either by           warming               it    central                 Alaska            appear                  to       exhibit           welldeveloped
of the climate              or   by   artificial         or natural       removal           of the          wispread
                                                                                                                 Cl                       therrnokarst                    topography                       such     as the

              vegetation                   cover                                                            patted        plains on the south                              side of the                   Yukon      Flats    pl         1
  Ther       okarst features                     have     been    noted in       Alaska           for       The same                  type of topography                                     in the middle           reaches            of


many years             In    the      Arctic          Costal      Plain       modern and                    the Pozitaa River                              may       yield basic                       data on the origin of

ancient lake           basins =Black                  and Barksdale           1949 Black                    thernnokarst                      topography                    and              the        regional     history            of

1969b      Britton               1958a           h>    Tedrow       1969         as       well    as        permafrost




   Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 10 of 27
    78                                                                        QUATERNARY GEOLOGY OF ALASKA

    radiometric              dates       with the           transgression            represented           major       Pleistocene glaciations                      Hopkins            1959b           1967a
    by     the Bootlegger                Cove        Clay         Among        these       are    1   a    p 451484 and                    the history of the land                     bridge         during
    shortlived              warm     phase      at    14100        years      BP      recorded in          the    past        35000                    is    summarized                      follows        1
                                                                                                    2
                                                                                                                                           years                                      as

                                                                                                                                                                                                2
                                                                                                           Wisconsinan
    ice   cores    in   Greenland Dansgaard and others 1969                                                Bridge present                more than 35000                   years      ago              bridge




                                                                                                           connection
    deposition          of marine Clay III at Boston Kaye 1961                                             narrowed and                                severed
                                                                                                                                        probably                       during middle
    from which               radiocarbon              dating      of     four      shell    samples                 3 time about           3500025000                  years ago                 land

                                                                                       BP

                                                                                                           connections
    yielded       an    average          age of       13900±300              years            Kaye                          restored        during          late       Wisconsinan               advances

    and Barghoorn                  1964 Krueger                 and Weeks            1966    p    142      from 25000              to    12000     yearsago             although           land

    Stuiver        1969           p 566 and                3    a sea level         stillstand at                     may have             been    drowned              occasionally             for   short

    38 m in the               Bering          and Chukchi              Seas    which                       periods during the interval                       and       4   land bridge           drowned
                                                                              D M Hopkins
                                                                                           probably
    is   between 13000 and 14000                             years old                                     by    the rising sea           between 11000 and 10000                            years      ago
    oral     commun                 April       1972           Creager         and     McManus
                                         p 13
    1967 Sheth 1971                                                                                                                                SUMMARY

                                                                                                                The        first    clear       stratigraphic              picture         of     Alaskan
                       KRUSENSTERNIAN TRANSGRESSION
                                                                                                           marine          deposits of       Quaternary             age      now      above      sea level

                                                                                                                                                                    decade


   continental transgressions
         Marine        deposits of the last                10000        years or so are from
                                                                                                           has     appeared              over    the        past                      Wellpreserved
   the transgression                 that      resulted         from the melting of                        beaches            and        shallowwater                  sediments           from late

                   glaciers                            the      late     Wisconsinan              and      Pliocene          to Holocene           age represent               marine
                                      during
                       time                                                                                                                       eustatic         stands           of sea      level      The
   Holocene                        This       was named                the    Krusensternian                          during higher




    present
                                  from                                                                     transgressions                are fairly well dated radiometrically                             and
   transgression                         Cape       Krusenstern               in northwestern


    Krusensternian
    Alaska        In    most

                   transgression
                                   parts of     Alaska
                                                lie   within
                                                                  deposits of the

                                                                      a few metres of
                                                                                                           are given

                                                                                                           changes
                                                                                                                              provincial

                                                                                                                            can     be
                                                                                                                                                 names Because
                                                                                                                                          correlated         worldwide
                                                                                                                                                                                    eustatic

                                                                                                                                                                                     they provide
                                                                                                                                                                                                 sea level

                                                                                                                                                                                                             an

           sea level         and    are less than              6000      years     old however             excellent          means        of tying         Alaskan            Quaternary             events




    considered
    elevated       marine           terraces in southern                     and    southeastern           into happenings                 elsewhere

    Alaska        that       formed        110006000                  years ago are
                                                                                                                                   VOLCANIC ASH DEPOSITS
            to    have been              carved       early       in    the Krusensternian




    sequences
    transgression                                                                                               Volcanic           ash deposits are widespread                         and abundant
                                                      of                            cultural               in   Quaternary                                                                            Alaska


                                                                                                           southeastern
         Archeological               studies                   associated                                                                sediments          throughout              southern

                  suggest that progradation                            of the coast        began      in   from the far west in the Aleutian Islands                                    to


   different           places        from       1000         to   4500        years        ago    The            Alaska Ash               deposits are present but                     less     abundant
   marine         sediments                     YukonKuskokwim
                                      of the vast                                                Delta     in    central           Alaska         and       are     unknown                in    northern

   are     in part           of   Krusensternian   age and many                               major        Alaska          An      ash layer constitutes                an     ideal stratigraphic

   tributaries              were    diverted         during Krusensternian                       time      marker and              forms the basis of              what        Wilcox        1965       calls


    Hopkins        1967a            believed that sea                 level   lay far below         its    volcanicash              or volcanicejecta              chronology              Ash    deposits

    present position                until     6000         years ago         and    within a few           have       been         useful    in    solving          stratigraphic                problems

   metres         of   its    present         position         since     about       5000        years     throughout              the   world     Thorarinsson                 1944         1949       used

    ago     This       is   supported at         Barrow by radiocarbon dating                              the   name tephrochronology                          for     the use of ash            deposits

   of coastal           peat       Brown        and Sellmann 1966a and by                                  in stratigraphic correlations                        in Iceland

    geothermal              studies by          Lachenbruch                  1957      However                  The   ash deposits in             Alaska have              been noted           for    years
   Moore         1960             suggested from                a study        of arctic      beach        but    despite their potential                     little    use has been              made       of

                                                                  m                                        them                                                            A

                                                                                                           quantitative
    ridges that sea level rose                    about 3              during the      last      5000                 in   Quaternary           stratigraphy                   technique recently

   years                                                                                                   developed          for    ash identificationaccurate                            rapid
         Regressions              of the      sea during glacial                maximums in                                chemical        analyses of the glass shards of                            an   ash

   Pleistocene time exposed                          many shallowwater                      offshore       by    using the electron               microprobe            Smith and Westgate
   areas in the               world One               of the      most        interesting         and      1969should                    greatly   stimulate use                    of recognized ash

   wellstudied               areas       is   the     BeringChukchi                  platform         a    horizons in             Quaternary          work Smith and                  others          1969
   wide      gently           sloping         area         between        the      Alaskan        and           Potassiumargon                  methods make                   it    possible to           date

   Siberian        coasts          and now          covered       by     30150 m           of water        some       ash horizons           especially near the source                         where       the

   Scholl        and        others       1974 Although                   this area         formed     a    ash   may        be thick       A radiometrically                 dated ash horizon               is


   barrier        to    the       migration           of   marine        organisms           during        an    excellent          marker        bed       when       traced        from       the    source

   glacial       times it also provided a land bridge between                                              into sediments                of different        origins           The    distribution           of

   Siberia        and Alaska for the migration of vertebrates                                              an    ash   bed         may    also be used         to      infer    wind       directions        at

   including           man         during these             times        This      wide     treeless       the time of eruption                   Such work             has already             been    done
   land bridge with a severe                         Arctic       climate       existed during             in    Alaska         with the        Katmai         ash      Curtis 1969                   p 159




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 11 of 27
              Tab 4



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 12 of 27
   Paint the      landscape           picture        why       is    this place            special



             The    location           type    and arrangement                         of habitats        is    extremely            unique

             The    area     is   a   narrow       isthmus of              rolling       tundra      surrounded                   by sheltered             wetlands          lagoons          and


             shallow       bays

             The    nutrient          rich   waters       of the          Bering sea          and        the    North           Pacific    come          together       to support


             extremely            productive         tidal    and         wetland          ecosystems                in   this    area

             In   fact     the    worlds        largest eel grass beds                       are    found           in    the    Izembek            lagoon

             This   arrangement               of important habitats their size                                      and    fortuitous location                   make Izembek             a very


             unique        and     critical     area for wildlife                    especially          migratory birds as they rest                           and     feed   in


                                      for long migrations                      and     other                               that                on    the area        to overwinter
             preparation                                                                          bird    species                   rely


             The    area     is   also   remote          and        undisturbed




   The   area has repeatedly                 been     recognized                   as an    important wildlife                      habitat          not    only     by the       US    but


   internationally



             It   was    designated           as a    NWR           in   1960 because               of    its   importance                to   wildlife         especially        migratory

             birds


             Most        of the refuge          300000 acres was                           designated               as Wilderness               in    1980      in   part to      preserve

             the    naturalness          of the       area for            wildlife



             In   1986      Izembek was among                        the       first    places      in   the        US    to be     designated a wetland                     of

             international            importance             as a        RAMSAR            site     which       recognizes            the global             importance           of the


             wetlands        found       there


             In   2001     the        American        Bird     Conservancy                  recognized the                  Izembek and                  Moffet      lagoons as Globally


             Important            Bird   Areas                             t   F


                                                                               ATV          wu
                   •u        iE              ti9      yed


   From an     ecological         standpoint             this   is       one       of the    worst        places          in    N   America              to put a     road



             This   spot     is   where       the entire            continental             population               130000               of   Pacific      black     brant rest feed

             and    fuel    up    prior to      flying       nonstop 3000                    miles to           Mexico          for the winter

             This   is   where most            of the        Pacific       flyways cackling                     geese       stage     and           bulk   up   prior to     long


             migrations           to their wintering                 areas                                                                                                                                       I
             Izembek                     where most                      worlds Emperor                                                                                           when other
                                                                                                                                                                                                            ✓�
                                  also                          of                                                        find shelter          during the winter
                                                                                                                                                                                                        k


                            is                                                                            geese

             wintering           areas are froze          over            This       goose     is   endemic               to the     Bering sea            rim    and   winters                    Qw
             exclusively          along the        Aleutian              chain      and AK        Peninsula

             Izembek              where                                                                    worlds                                                                                   to Pf
                                              a significant              percentage          of the                             threatened            Stellars Eiders winter                  up            •
                            is




            40      at    times

            The     Refuge        supports         the    worlds               only population                 of   nonmigratory                    tundra      swans        And       this


             population           has    declined        over the past                  20 years The proposed                             road       would      bifurcate the            nesting

             habitat for these               swans and          the        human presence                       both       in   vehicles            on   foot   and     on   allterrain




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 13 of 27
              Tab 5



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 14 of 27
                                                           SPECIAL          VALUES              OF IZEMBEK             REFUGE


                      n        304g           of     ANILCA           requires                  the        Secretary              of     the        interio

         prepare comprehensive   conservation                                               plans          for      each             refuge
                                                                                                                                  Alaskan     and
         gives specific directions that    the                                             special          values           of  refuge as well
                                                                                                                                   the

         as       archeological                        cultural    ecological                                          geological     historical
         paleontological                          scenic   or wilderness  value                                        of the  refuge   shall  be
         described                    In     response                the        Service           identified                 the       following           special
         values           of    Izembek        Refuge

         The     Izembek              Wilderness              covers        about           95        of    the        refuge           and     includes         many
         of     the       other           special         values           of    the        refuge                Pristine             streams           extensive

         wetlands                   steep    mountains tundra    and  sand   dunes  in the                                                    wilderness         area
         provide               high        scenic  wildlife  and    scientific    values                                                      The      area      also

         provides              outstanding              opportunities                  for       solitude           and      primitive              recreation


         The     needletopped                      Aghileen           Pinnacles                  on    the        refuge           boundary              stand    out
         as    one        of    the       most     prominent              and    scenic           features             on    the     refuge

         Left        Hand            and     Right            Hand        valleys               are        also        noted           for      their         scenic

         qualities                  and     are    key        and    important              habitat              for    caribou               brown      bear     and
         other       fish and              wildlife


                 barrier               islands           are        of      ecological                 importance                   protecting
                on    from           the     Bering       Sea


         Grant        Point            provides           an        excellent               overlook              on     Irerabek             Lagoon
         waterfowl              feeding           there

         The    Kinzarof                  Lagoon        wetland           comg        ax     provides              key       habitat            for      waterfowl
         and    other           fish       and     wildlife


         Izembek                Kinzarof                Big          MJ   ddle         and        Little               lagoons           are        of     special
         importance                 for     the     waterfowl              they     support  up                    to       300000            geese        150000
         ducks            and  120000                to       150000             brant  nearly                     all       of        the      brent       in    the
         Pacific           flyway   use                 Izembek           Lagoon           in    the        fall      migration                  The      eelgrass
         bed    in    Izembek              Lagoon        is    one        of the       largest              in     the world


         Finally The diversity   of refuge   resources   and uses   including  landforms
         habitats   fish  and wildlife   and   subsistence   and  recreational   uses  is

         noteworthy  in Alaska


         The    special              values        of     Izembek           Refuge              are    reflected              in       the      nomination         of
         the    entire     refuge as a potential                                      national             natural           landmark           in       1982      In

         their       report on the refuge  Steven                                     B     Young          and     Alan       R        Batten        stated


                This           is    clearly        one        of    the        truly           outstanding              sites           in    the       area      It

                is    of        National           Significance                  in    every          respect               but        particularly             since
                the        values            incorporated                 in     this           site        are        not        well        represented          in
                National              Parks        or    other       stringently                 protected              areas




                                                                                       14




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 15 of 27
          Economic           Use        Management                 Directions


          Alaska        Mineral              Resource              Assessment                     Program        AM2AP

          Section         1010           of       ANILCA               requires              that         all     federal                 lands        in     Alaska          be

          assessed            for            their           hardrock                   mineral            potential                       although           no        new
          hardrock            mineral                 mining            can            occur        on      Izembek                 Refuge         under           section
          304c          of     the           act             Mineral                  assessment            techniques                     that    do        not       result
          in     lasting            impacts              on        refuge              resources              such   as             sidelooking   radar
          will     be    permitted throughout   the  refuge                                                     under           all  alternatives    The
          Service        will issue special   use  permits                                                      with
                                                                                                                   stipulations to ensure
          that     the        assessment                     program              is        compatible               with
                                                                                                                     refuge  purposes   For

          example             stipulations                        may        limit            access        during   nesting   spawning  or

          other       times             when           fish        and           wildlife            may         be       especially               vulnerable                 to

          disturbance


          Oil and        Gas       Exploration                     and           Development


          Both     of     the           alternatives                    that            were        developed              for            Izembek       Refuge          were
          based         on         the           provisions                      of     Section             1008           of            AbILCA         and        a        1982
         Memorandum                of        Understanding                        between           the     US             Department                  of     Interior
         US       Department                     of     Agriculture                     and       the     State           of        Alaska          Under          Section
          1008    of     ANILCA                  oil     and     gas  leasing can  occur  on Izembek  Refuge   if                                                             it

          is     determined                  that            these   activities  are  not   incompatible   with                                                              the

         purposes  for which  the refuge   was established    The 1982 Memorandum of

         Understanding  states   that  the  refuge comprehensive  conservation   plans
         will  be the vehicle   used  to determine if   oil and gas  exploration    and

          development               should              be     permitted                    on     the    Alaska               refuges             This        document
          fulfills           that        provision

         Oil     and     gas        exploration                        and        development                   are       precluded               in    the        Izembek

         Wilderness                 which              accounts                  for        95      of     the        refuge                 The       remainder              of
          the     refuge           has           been         identified                     to     have        low        oil            and     gas        potential
         Consequently                    neither              of        the           refuge        alternatives                         provide        for    oil          and

         gas     exploration                     and    development


         Transportation                      Corridors


         The     preferred               alternative                        of        the    Bristol            Bay       Regional               Management             Plan
         recommends            a        road          from        King           Cove        to     Cold        Bay        Figure                28          This       road
         was      proposed               primarily                     to        provide            access            to        King         Cove        during             the

         frequent         periods                 of    bad        weather                    The       economic               feasibility              of     building
         such     a     road            is       unknown                although                  undoubtedly                  it        would     be       expensive
         While     the        exact              routing           or        alignment               of     the       proposed               road       is    unknown
         it     would         most               likely           follow               the        eastern             rim           of     Cold        Bay     and          the
         northern            shore           of       Kinzarof               Lagoon               and     then        connect              with        the     existing
         Cold     Bay         road           system                    This           route         would        be        about            32    miles        52           km
         long      20        miles               32     km         of        which            would        be        on
                                                                                                                      refuge  lands    Much   of
         this     road         would               be        in        key        nesting            and        molting    habitat for   tundra

         swans          and        in        a    caribou               migration                  corridor                    The        road     would           provide
         access          into            key            brown               bear            habitat             in        the             relatively               remote
         undisturbed                Joshua              Green           River               drainage            and        in        Right        and        Left       Hand

         valleys              In    addition                      at    least               three        salmon           streams            would       have          to    be

         crossed


                                                                                            118




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 16 of 27
         Figure              28     The      road      corridor   from    King   Cove   to    Cold    Bay      as   proposed
         in   the            Bristol        Bay Regional      Management     Plan




                                                                                                                    DeIkofski




                                                   ORZHOVOI
                                           hovoM




                                                     BAY

                   BECHEVIN

                   I
                             AY




                                    orz
                                                                                                     C   I




              FO       I
                       Fos




                                  IXAPAN     eAY                    r®       Proposed        Road    CarHdor




                                                                    119




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 17 of 27
         The        road      could        adversely                affect               the    refuges            tundra          swan        population
         Swans          are     extremely                intolerant                 of     human           activity        during              nesting            and

         molting             periods               With         daily  traffic                       through   sensitive  areas swans
         could          be     displaced                to     less   desirable                       and   less protective  habitats
         thus        increasing                mortality                and      lowering              overall           productivity                     of    this

         unique  essentially                        nonmigratory populationthe                                      only       known           tundra           swan
         population  known                          to exhibit   this unusual                                     characteristic                           Cygnet
         mortality             and    nest          destruction                are        currently          limiting              swan       production

         Both       construction                   and       use        of    the        proposed          road     around           Kinzarof              Lagoon
         could          disturb            waterfowl                    populations                  at     critical               times              Kinzarof
         Lagoon          supports              eelgrass             beds        that            provide          food      for          brant             emperor
         geese          Canada      geese  and   several species of ducks                                                  The          lagoon        receives
         heavy          use     from  these    species  from midAugust   to                                               midNovember                           Road
         construction                activities                would           probably              result       in     increased                 silt        loads
         of      streams             flowing                into        the         lagoon             which        in        turn           could         affect
         eelgrass             growth               Protecting                 the        ecological          integrity              of       the      Kinzarof
         Lagoon         is     extremely                important                   If     the       eelgrass        beds       in       Izembek           Lagoon
         were        adversely             affected                by    waterborne                  agents         such           as       from      offshore
         oil  development   Kinzarof    Lagoon    would   provide                                                        an        alternative                  food
         source  for  waterfowl    although    its   size   would                                                        preclude              it     being            a

         total replacement  for Izembek   Lagoon

         Both        Right         and     Left             Hand        valleys            are        recognized              as     key       brown            bear
         natal          areas       for        the       lower          Alaska            Peninsula               The     valleys              are        thought
         to     support            bears      through  the   summer during other seasons     the bears

         spread out over                   a much wider    area   With the   presence of the rood  and
         the   increased                   human    presence    bears  would    probably  alter  their
         behavior    They may abandon   some traditional areas    especially during
         road construction    With increased   access into this remote area   brown
         bear recreational  hunting  would probably increase    Additional  hunting
         restrictions                 would              be        required               to        help      maintain               the           biological
         integrity            of     the       Izembek         Refugesouthern                         peninsula          population

         The     road         could       have          a     major          impact            on    the    integrity              and       productivity
         of     the      southern              Alaska              Peninsula               caribou          herd           The          6     to      10        mile
         1016            km         segment             around           the        north           side     of     Kinzarof                 Lagoon            would
         follow          the        same        corridor                used         by        caribou           migrating              between                their
         winter          range        south             of     the           village            of     Cold        Bay        and        their            calving
         grounds         in     the      Black           HillsCathedral                        River       area          In    most          years         nearly
         the     entire         herd   7000                   to    10000                animals           passes        through             the     narrow         5

         to     6       mile        810 km                     wide           corridor               between         Kinzarof                and          Izembek

         lagoons               Generally                this        migration                  occurs       in     September                 and     October
         and    again         in March             and       April

         The        presence          of       a     road           vehicular                  traffic            and     humans              could            alter

         migratory             patterns    in   the   KinzarofIzembek                                                    Lagoon               area               The
         reluctance            of a significant   number of animals  to                                                 move       through           the        area
         could          fragment           the          herd            delaying               migration           to     winter             and      calving
         grounds              Studies           conducted                along           the        Dempster       Highway              in    the         central
         Yukon          suggest          that           increasing              vehicular                  traffic        and           human        presence
         pose       a    serious           barrier                 to        caribou            movements           Surrendi                  and     DeBock
         1976                With      improved                access               into            this     high        concentration                         area
         harvest              levels           could           increase                        Additional               hunting              restrictions

         consequently               would          be    needed          to     protect              the    herd     from      overharvesting
                                                                                     120




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 18 of 27
             In     addition                   the            area         north           and        east           of         Kinzarof                Lagoon            has

         historically                   provided                winter         range              for      the        southern               herd            The         herd
         has only in                   the   last               10       years   been             wintering                south            of    Cold        Bay          In

         all        likelihood                 the       Kinzarof      Lagoon   area will                             be        used         again          for     winter

         range                 The     road          and        associated    increase  in                                activity                throughout              the

         area            could         preclude                the        winter           use       of        this            range         by     the       southern

         peninsula               herd


         The        road       would           provide              easy       access        to      wilderness                  habitats            important to
         such            large       furbearers                     as     wolves          and        wolverines                          Because      these  two

         species               exhibit               a    low         tolerance              of         human          activity                   the        pressures
         resulting               from           the           use        of     this       road           would           likely             reduce          wolf         and
         wolverine                  populations                     significantly                    in        the     eastern               portion              of      the
         Izembek           Refuge

         The        road       would           traverse              the       Izembek            Wilderness                   for     15    of      the      20        miles

         24         of    32    km        it     is       on     refuge             lands            The  presence of the road and  the

         accompanying                     increased               human         presence              would  degrade wilderness values
         both        along           the        road           corridor              and     in         the      refuge              interiorthe                       noise
         from        vehicles              driving              along           the     road          and       the        visual            presence              of     the
         road        could           adversely                 affect          the     wilderness                experience                  of      refuge            users
         throughout                 much        of       the     northern             portion             of    the       Izembek            Wilderness


         Finally                 the           road            could           result           in        major  longterm   impacts   to

         subsistence                   users             in     the
                                                          villages   of  Cold                                 Bay  King  Cove  and  Sand
         Point             In        the        shortterm    the road   would                                        improve                access          for        local

         users    increasing                                   their            harvests                  of         caribou                     waterfowl                and

         furbearers    In  the                                 longterm                however                 the         increases               in       local         and
         nonlocal              use     and       the           increased             human
                                                                                    presence   associated                                          with       the        road
         would  likely                         result            in     significant     adverse   impacts                                            to       caribou
         waterfowl  and                     furbearer                 populations   as noted above                                                 This           in     turn
         could           result        in      major           adverse          impacts            to      the       subsistence                  user       harvests


         The        Fish            and         Wildlife                 Service             will          make            a      final            compatibility
         determination                     for           the        King        Cove       to        Cold        Bay           road         when        a     specific
         proposal              is      developed                         Pursuant            to      the        provisions                   of     Title           XI     of

         ANILCA            the         Service                 will           develop        an       environmental                         impact           statement

         EIS              to         further               evaluate                  the        impacts               of         the         proposed                  road
         Congressional                    approval               will          be     required             to    build               the     road         across          the

         refuge

         Locatable              Hardrock                 Minerals             and    Coal


         Section               304c             of            ANILCA           closed             Izembek             Refuge                to       prospecting

         eg
         development                   extraction  and                              removal          of        locatable                  hardrock           minerals

                         gold          silver uranium                           zinc                 Panning          for        gold        is     permitted              as

         a        recreational                  activity                 throughout               the          refuge                in      accordance                  with

         appropriate                 regulation

         Section           16        of        the        Federal              Coal        Leasing             Amendment                  Act      of        1975         PI
         94377            prohibits                  coal       mining          on     refuges




                                                                                       121




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 19 of 27
              Tab 6



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 20 of 27
                                                                         the    Designation             of
                                               Proposal        for




                                                                Izembek         Lagoon




                                                                           as   a




                                          Wetland         of    International                  Importance




                                                               the       RAMSAR      Convention
                                                  Under



                                                                                                             and    Natural     Resources
                                                               Conservation               of    Nature
                                    Union       for   the
           International




                                          of    Alaska      and      the        U S       Fish      and      Wildlife     Service         propose
      ABSTRACT         The    State
                                                                                                          of   International
                                                                                as   a    Wetland
                         of       41000    ha     Izembek Lagoon
      designation                                                                                              was   held      in RAMSAR
                                                      Convention                    The       convention
                 under             the    RAMSAR                                                                                Conservation
      Importance                                                                                        Union      for   the
                                                               by    the      International
                                   was    sponsored
      Iran in 1975 and                                                        international cooperation
                                                                                                         in                                the
                              Natural       Resources           to    promote
      of   Nature      and                                                                 marine embayment
                                                                      Izembek Lagoon is  a
                                                habitats
      conservation           of   wetland
                                                                                               Peninsula           Alaska      USA        Lagoon
                                            Sea    coast        of    the       Alaska
      located     on    the       Bering                                                                                  and       the
                                                                         of     Alaska         as   a   Game   Refuge
                                                   the      State
      habitat  is  now managed by
                              are managed by
                                                the          Fish and Wildlife  US  Service as
      surrounding uplands                                        what   are probably the    largest
                                      The lagoon    contains
      National   Wildlife   Refuge                                                    are an
                                                                The eelgrass beds
                            marina   beds in the world
      eelgrass   Zostera                                                           150000   ducks   and
                                                       birds with as many as
                          of food for migratory
      important source                            fall                   Nearly the
                                                                                       entire eastern
                                                          migration
      300000    geese  using the area during                                        feed and stage
                                                           bernicla    nigricans
                                    of brant Branca
      Pacific coast    population                                                            of
                                                               of the world population
                       in fall   and a large percentage
       in the lagoon
                                        stelleri     and emperor goose       Chen canagica also
       Stellers eider Polysticta                                               along both    coasts   of
                                                       migrate and winter
       use the area      Birds that use the area
                                                         of the   south Pacific       Designation of
                                        the islands
       the Pacific Ocean and among                                    would serve to recognize
                                                                                                     the
                                 of International       Importance
       the area as a Wetland                                             of the area to migratory
                                              and the importance
                         of Izembek Lagoon
       unique ecology
       birds

                                                   Andrew
       R epo rt   p re pared        by      Jon
                                            U S       Fish and             Wild           e    Service

                                            Division           of    Realty

                                            1011      E     Tudor        Road

                                                                    AK     99508
                                            Anchorage




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 21 of 27
              Tab 7



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 22 of 27
                                   United       States     Department of          the   Interior

                                                    FISH   AND WILDLIFE SERVICE
                                                        WASHINGTON   DC   20240


ADDRESS      ONLY THE   DIRECTOR

FISH   AND   WILDLIFE   SERVICE




         In       Reply            Refer   To
         FWSIA




         Mr Robin West
         Manager  Izembek National
          Wildlife Refuge
         Box 127
         Cold Bay                   Alaska      99571


             Dear       Mr West
                                                  a party to the  Convention on
             In    1986the United  States became
             Wetlands  of International   Importance Especially as Waterfowl
             Habitat    This  Convention and its 53 member countries seek to
                                                 losses and to especially
             stem the global trend in wetland
                                               because of their ecological
             identify those wetlands which
             botanical   zoological    limnological or hydrological
                             have an international   importance that extends
             significance
                                                          are located   When
             beyond the country wherein such wetlands
                                        each country must list  at least one
             joining the Convention
             Wetland  of International   Importance    One of the sites designated

             as a Wetland   of International  Importance  by the United States

             Government   was Izembek National Wildlife Refuge


             The enclosed Diploma issued by the     Secretary General of the
                                                                         to Izembek
             Convention attests to this special     designation given
             It should be framed and prominently    displayed in the Refuge

             Headquarters   or visitor reception area     The significance   of the
                                                                     should be
             Diploma  and  of Izembeks  international  importance
             referenced   in your interpretative  and educational activities


             A list   of parties to the Convention      and the wetlands    they have
                                        international                is  enclosed  for
             identified as being    of                   importance
                                           listing of itself      does not affect
             y our  information    While
                                                                 a national   commitment
             resource   use within the Refuge      it  reflects
                                              characteristics   of the area which
             to  maintain  the  ecological
             provide the basis for its       designation as a wetland    of

             International    Importance




  Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 23 of 27
              Tab 8



Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 24 of 27
  Izembek

  National Wildlife                                     Refuge
  1    Izembek           Street

  PO        Box         127

  Cold      Bay         AK       99571
  Email izembekafwscov
  Phone Number 9075322445

  Visit   the   Refuges       Web    Site
                                                                                                                  Pavlof   volcano              the   1996 eruption
  httpizembekfwsgov
                                                                                                                                     during




                                                                                                                                                                            Opportunities

  Izembek National Wildlife Refuge                                                                                         Environmental                 Education

  The Izembek                 National           Wildlife      Refuge             is   the smallest                        Fishing

  315000     acres and one of the most ecologically                                                   unique               Hunting
  of   Alaskas refuges Most of the refuge 300000                                                                           Interpretation


  acreswas               designated              as Wilderness                 in      1980    under the                   Photography

  Alaska National                Interest          Lands           Conservation                Act     This                Wildlife     Observation

  diverse wilderness                   protects             a wide variety of                 fish    and                  Learn More      a>


  wildlife       species         and    their      habitats            These            include       five


  species          of   salmon         furbearers              such         as wolf fox              and

  wolverine              large   mammals               such        as caribou               moose and                                                    Activities
  brown         bears         shorebirds            seabirds               and an         incredible

  array of waterfowl                   to    name                  a   few
                                                            just
                                                                                                                           The     Izembek            Refuge       staff        is    responsible              for


                                                                                                                           administering              four separate                  refuge      units

  Salmon           returns       to natal         streams           fuel this           coastal                                                          29                 acres            Izembek
                                                                                                                           encompassing                       million


  ecosystem              during the          summer and                    fall     This      rich   fishery               Refuge       the        Pavlof      and    North            Creek        units of

  provides          quality      forage          for   coastal         brown            bears        and                   Alaska Peninsula                                     and Unimak
                                                                                                                                                              Refuge                                         Island
  other predators                The        Southern Alaska                       Peninsula Caribou
                                                                                                                           of   Alaska        Maritime         Refuge                The    refuges           were
  Herd      5400          animals           in   2002         also inhabits the                  Refuge                    established             for   a variety         of    purposes
  Several species                of marine             mammals                either inhabit or                                                    conserve
                                                                                                                           including       to                      naturally diverse                         fish

  pass through                Refuge        coastal waters                   and lagoons                These              and   wildlife                              and                              and
                                                                                                                                                   populations                       habitats                     to

  include        harbor seal sea otter                         walrus             the threatened
                                                                                                                           provide continued                  opportunity              for    subsistence
  Stellars         sea lion          and gray minke                        killer      and humpback                        uses by      local         residents        Izembek                Refuge
  whales                                                                                                                   protects the watershed                     of    Izembek Lagoon
                                                                                                                           which     was one              of the   first    US             sites   to        be




  stateowned
  At the          Refuge   the 150square mile
                heart of the                           is                                                                  named       a   Wetland            of International                Importance
  Izembek Lagoon The lagoon and    associated                          its                                                 1986         Izembek Lagoon                     contains North

                 tidal    lands have              been       protected              by the      State        of            Americas           largest eelgrass bed                         and     is    vitally

  Alaska since             1960        as the          Izembek             State        Game Refuge                        important          to   a wide variety of                  wildlife      species

  Here          shallow         brackish          water covers                one       of the       worlds                including migratory waterfowl                               shorebirds

  largest beds             of eelgrass              creating           a    rich       feeding       and                   and   both      aquatic           and   terrestrial              mammals
  resting        area     for    hundreds of thousands                              of waterfowl

                   the    entire      population              of   Pacific          black      brant
  Virtually
                                                                                                                           Refuge       staff       implement          many            monitoring
  150000            birds       on   average                Taverners                  Canada goose
                                                                                                                           programs           to   fulfill   the   refuges             mission
  55000             and emperor goose                         6000             inhabit        the     lagoon               Working         cooperatively             with        the       State        of
  each              Approximately                  23000           threatened              Stellers
            fall
                                                                                                                           Alaska       aerial        surveys are conducted




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 25 of 27
  eiders also molt rest                         and        feed        at    Izembek              each       autumn      throughout        the   year    to    monitor the        health      and

                                                                                                                         productivity of the          Southern           Alaska Peninsula

                                                                                                                         Caribou       Herd Brown             bear    moose       tundra

                                                                                                                         swans        Pacific    black    brant       Taverners          and
  Getting There
                                                                                                                         cackling      Canada geese emperor geese
  Refuge         headquarters                   is   located            in    Cold        Bay Alaska                     other                shorebirds and songbirds
                                                                                                                                    waterfowl
  This     is    a small            remote           community                    of fewer than              100
                                                                                                                         are also surveyed            throughout the          year       to

  people and               is    accessible               only by            air   or   water The
                                                                                                                         monitor population            numbers and           productivity
  Alaska         Marine Ferry                 System             serves Cold                 Bay       with    one
                                                                                                                         Since      1961    refuge       staff   have     captured       and
                     month       from                                        October              Peninsula
  ship per                                    April       through                                                        banded       Stellers     eiders        a   threatened
  Airways         PenAir              serves Cold                  Bay        with      daily      roundtrip
                                                                                                                         species during their molting period on
                from      Anchorage
  flights
                                                                                                                         Izembek Lagoon The data generated                               by

                                                                                                                         these studies provide                wildlife    managers         with
  From      Cold         Bay        there       is    limited          vehicle          access          to   the         critical    population       and     survival     rate

  Refuge         via      5 primary gravel or                       dirt      roads          totaling         about      information
  40 miles portions of these require                                          4wheel              drive
  Aircraft       or boats are required                           for     access           elsewhere
                                                                                                                         Other      management programs deal                      with
  within        the                   PenAir              will         visitors         to   remote
                         refuge                                  fly
                                                                                                                         harvest of    brown bear moose and                       caribou
  villages           Offairport           air      taxi     operators              and       boat      charters
                                                                                                                         salmon       fishing    wildlife      viewing     and
  are limited Contact the                            Refuge            for    the       latest     information
                                                                                                                         photography            and   public education


  The     refuge administrative                            office       is    located        approximately

  onehalf            mile northeast                  of   the     Cold            Bay     airport       terminal

  Modest          rental        vehicles             are available                 from a         local


  entrepreneur                  A   small grocery store                            motel          lodge       and    a

  couple         BBs            are   open           year        round




  lAY

                         and Habitat
  Izembek             National        Wildlife
                                                          Refuge             lies   between             the    highly

  productive waters                      of   the     Bering           Sea and             the     Gulf       of


  Alaska         Within the              heart        of the Refuge                  is    Izembek

  Lagoon             a   30mile          long        and 5mile wide                       coastal

  ecosystem               that contains               one        of    the        worlds       largest

  eelgrass     Zostera marina beds More                                              than         200     species
  of   wildlife and nine species of fish can                                         be found             on the

  Refuge          Millions          of    migratory waterfowl                           and       shorebirds

  find    food        and       shelter       in     the coastal                  lagoons         and
  freshwater             wetlands             on     their
                                                                 way         to   and     from      their


  subarctic           and       arctic        breeding            grounds               This

  extraordinary                 abundance and                      diversity
                                                                                        of waterfowl               has

  attracted           international             attention               In    1986           Izembek
  National           Wildlife        Refuge           and Izembek                    State        Game
  Refuge which encompasses the submerged                                                            land      of

  Izembek Lagoon was the first wetland area                                                       in    the United

  States        to    be recognized                   as a Wetland                   of International

  Importance              by the         RAMSAR Convention                                   In   2001
  Izembek Refuge                     was        also designated                      as a Globally

  Important              Bird    Area by the                American                Bird     Conservancy


  Learn   More>>




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 26 of 27
  Lands     within the          Izembek Refuge                were        near the

  southern      end       of   the   Bering land            bridge     and      probably

  played an         important        role   in   the       migration       of   Asiatic

  peoples      to   North       America          The       presence        of   numerous
  kitchen    middens            suggests that              this   area    was        at   one        time

  inhabited     by a       relatively       large population               14000
  individuals       some 9000           years          ago        of native      people
  Archeological           investigations          continue           to   add        to   our

                          the                     of the early inhabitants
  knowledge         of
                                daily
                                        lives




  Learn



 MoreUS
    Fish and   Wildlife    Service   Home Page         I
                                                           Department     of   the    Interior       I
                                                                                                         USAoov   I
                                                                                                                          About the   US   Fish and   Wildlife   Service   I
                                                                                                                                                                               Accessibility   I
                                                                                                                                                                                                   Privacy   I




                                                                                 Notices         I
                                                                                                     Disclaimer       I
                                                                                                                          FOIA




Case 3:19-cv-00216-JWS Document 50-2 Filed 04/06/20 Page 27 of 27
